J-A13001-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 JOSEPH RYAN GLAAB                        :
                                          :
                    Appellant             :   No. 588 WDA 2017

           Appeal from the Judgment of Sentence March 20, 2017
   In the Court of Common Pleas of Allegheny County Criminal Division at
                     No(s): CP-02-CR-0012166-2016


BEFORE: OLSON, J., DUBOW, J., and MUSMANNO, J.

MEMORANDUM BY OLSON, J.:                       FILED SEPTEMBER 12, 2018

      Appellant, Joseph Ryan Glaab, appeals his judgment of sentence

entered on March 20, 2017 in the Criminal Division of the Court of Common

Pleas of Allegheny County. We affirm.

      This case proceeded to a non-jury trial based upon stipulated facts as

set forth in the affidavit of probable cause. The trial court summarized those

facts as follows:

      Essentially, [Appellant] was a tenant [in] an apartment owned by
      Paul Paulick. Due to various problems Mr. Paulick [had with
      Appellant], Mr. Paulick [] evicted [Appellant from the dwelling].
      After [Appellant] vacated the apartment, Mr. Paulick went to the
      apartment to check [its] condition[.] Upon [entry,] he observed
      substantial damage to the apartment including, but not limited to,
      graffiti on the walls, holes in the walls, missing and destroyed
      ceiling fixtures, spray-painted walls and light switches, destroyed
      bathroom fixtures, broken screens, a destroyed counter top,
      destroyed furniture, missing doors and syrup all over the carpets
      and ceiling. Mr. Paulick telephoned [Appellant] on that same date
      and [Appellant] stated to Mr. Paulick “How do you like the
J-A13001-18


       apartment”.   The total monetary damage to the apartment
       exceeded $7,000.[00.] Based on this evidence, th[e trial c]ourt
       convicted [Appellant of one count of criminal mischief pursuant to
       18 Pa.C.S.A. § 3304(a)(4) and sentenced him to three years’
       probation. This timely appeal followed.]

Trial Court Opinion, 12/20/17, at 1-2.

       On appeal, Appellant claims that the evidence was insufficient to sustain

his conviction for criminal mischief. Specifically, he contends that, although

the Commonwealth demonstrated his presence and access to the rental unit,

it failed to prove that he defaced the premises. We disagree.

       Appellant’s claim challenges the sufficiency of the evidence adduced by

the Commonwealth to prove his commission of an offense.1 Our standard of

review in considering sufficiency challenges is well settled.

       The standard we apply in reviewing the sufficiency of the evidence
       is whether viewing all the evidence admitted at trial in the light
       most favorable to the verdict winner, there is sufficient evidence
       to enable the fact-finder to find every element of the crime beyond
       a reasonable doubt. In applying the above test, we may not weigh
       the evidence and substitute our judgment for the fact-finder. In
       addition, we note that the facts and circumstances established by
       the Commonwealth need not preclude every possibility of
       innocence. Any doubts regarding a defendant's guilt may be
       resolved by the fact-finder unless the evidence is so weak and
       inconclusive that as a matter of law no probability of fact may be
       drawn from the combined circumstances. The Commonwealth
       may sustain its burden of proving every element of the crime
____________________________________________


1 Because Appellant’s claim challenges the sufficiency of the evidence offered
to prove that he perpetrated the offense sub judice, we need not discuss the
precise elements of the crime. We simply note that § 3304(a)(4) defines
criminal mischief as “[intentional defacement or other damage] to tangible
public property or tangible property of another with graffiti by use of any
aerosol spray-paint can, broad-tipped indelible marker or similar marking
device[.]” 18 Pa.C.S.A. § 3304(a)(4).

                                           -2-
J-A13001-18


      beyond a reasonable doubt by means of wholly circumstantial
      evidence. Moreover, in applying the above test, the entire record
      must be evaluated and all evidence actually received must be
      considered. Finally, the finder of fact while passing upon the
      credibility of witnesses and the weight of the evidence produced,
      is free to believe all, part or none of the evidence.

      This standard is equally applicable to cases where the evidence is
      circumstantial rather than direct so long as the combination of the
      evidence links the accused to the crime beyond a reasonable
      doubt. Although a conviction must be based on more than mere
      suspicion or conjecture, the Commonwealth need not establish
      guilt to a mathematical certainty.

Commonwealth v. Brockman, 167 A.3d 29, 38 (Pa. Super. 2017)

(quotation omitted), appeal denied, 176 A.3d 235 (Pa. 2017).

      The trial court offered the following explanation for finding that

Appellant committed criminal mischief in the instant case.

      The evidence set forth in the [a]ffidavit of [p]robable cause
      established that [Appellant] was the tenant of the apartment that
      [sustained] the extensive damage recited above. It was clear that
      [Appellant] was involuntarily evicted from the apartment and after
      being evicted, [Appellant] made a smug comment to Mr. Paulick
      about the condition of the [rental unit. The trial court believed]
      that this evidence was sufficient to demonstrate that [Appellant]
      had control over the apartment at the time the damage occurred
      and his comments about the damage to the apartment constituted
      sufficient circumstantial evidence that [Appellant] knew of the
      damage before he left the apartment and also caused the damage.
      [Appellant’s] control of the apartment and his knowledge of the
      damage to [it] render [Appellant’s] sufficiency claim baseless.

Trial Court Opinion, 12/20/17, at 4.

      We concur in the trial court’s assessment.    The thrust of Appellant’s

contention is that the Commonwealth’s proof, as stipulated in the affidavit of

probable cause, failed to show beyond a reasonable doubt that he committed


                                       -3-
J-A13001-18


criminal mischief in defacing Mr. Paulick’s rental unit.          Specifically, he

maintains that the evidence did not exclude the possibility that any one or

more of the three apartment residents could have caused the damage. See

Appellant’s Brief at 13. Alternatively, Appellant asserts that the evidence did

not preclude the possibility that some unknown individual entered and

damaged the rental unit between the time of eviction and the time that Mr.

Paulick discovered the damage. See id. Contrary to Appellant’s contentions,

however, our standard of review does not require the Commonwealth to dispel

every possibility of innocence. Indeed, the fact-finder is entitled to resolve all

doubts about Appellant’s guilt unless the evidence is so weak and inconclusive

that as a matter of law no probability of fact may be drawn from the combined

circumstances.    Here, the trial court relied upon Appellant’s remark to Mr.

Paulick to infer that Appellant had both access to the rental unit and

knowledge of its damaged condition. Appellant’s participation in causing the

damage was reasonably inferred from his early awareness of the condition of

the premises, which was his taunt conveyed to Mr. Paulick. In view of the

combined circumstances present in this case – i.e. Appellant’s access to the

apartment, his awareness of its damaged condition, and his motive to damage

the property in response to his recent eviction – we perceive no error in the

trial court’s decision to find Appellant guilty of criminal mischief.

      Judgment of sentence affirmed.




                                       -4-
J-A13001-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/12/2018




                          -5-